Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This Office Action is responsive to communication filed on March 23, 2021, claims 1-4, 6-10, 12-16, and 18-20 have been amended, claims 5, 11, 17, and 21-30 have been cancelled, claims 31-53 have been newly added; thus claims 1-4, 6-10, 12-16, 18-20, and 31-53 are pending for examination.

Response to Amendment
The objections to the Abstract, specification, drawings, and claims, and claim rejections made under 35 U.S.C. 101 have been withdrawn due to the amendment filed on March 23, 2021.

Allowable Subject Matter
Claims 1-4, 6-10, 12-16, 18-20, and 31-53 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The cited prior arts do not teach or fairly suggest the following limitations:
 
In claims 1, 7, 13, and 19:


In claims 34, 39, 44, and 49:
write the second data using a second write increment determined based on a) a first write increment used in writing the first data and b) a size of the memory.

Besides, the cited prior arts do not teach or fairly suggest the above limitations in combination with other limitations in the independent claims respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING-YIH SHYU whose telephone number is (571)270-3488.  The examiner can normally be reached on Monday-Friday 6:30-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JING-YIH SHYU/Primary Examiner, Art Unit 2184